Porter, J.
(dissenting) r I am unable to agree to an affirmance of the judgment in this case. It is true the jury answered “No” to the question: “Was considerable force required in removing the plaintiff from- said car?” This is in direct conflict with the evidence of *505plaintiff’s witnesses, one of whom testified that he took hold of everything he could get his hands on, and held on, and the evidence conclusively shows that he persisted in his resistance until he was forcibly put off the car, and that it required the combined efforts of both the conductor and motorman to remove him. Other answers of the jury are evasive and show that they regarded his excuse that he had already paid his fare as sufficient to absolve him from the plea of contributory negligence and as a justification for forcibly resisting his removal. That such is not the law is well settled by numerous authorities which might be cited. In S. K. Rly. Co. v. Hinsdale, 38 Kan. 507, 16 Pac. 937, it was said in the opinion:
“After the train stopped and he was notified by the conductor to leave, he should have submitted for the time being. The fact that he caused himself to be ejected from the car, can add nothing to his cause of action. A party will be entitled to as much damage for any wrong or injury quietly endured as if he violently resisted. . . . Where a party upon a train is explicitly informed by the conductor that he can not retain his seat and must leave the car, he then knows that he can not proceed longer upon the train, but must leave, and resort to his legal remedy the same as though he had been ejected.” (p. 514.)
The evidence not only tends to show that plaintiff was intoxicated, but conclusively shows that fact. He admits that he went to Kansas City, Mo., that evening for the purpose of drinking beer, and that he remained with friends near the state line from six o’clock until about eleven, and that he was drinking beer during that time on an empty stomach. When the plaintiff’s son came with a wagon to take him home, he found the plaintiff sitting in the station at Welborn. No physician was called to treat the plaintiff for his injuries; but about a week after the occurrence he visited a physician, in company with two of his attorneys, and was examined with a view of laying *506a foundation for an action for damages. The jury say they do not know how much time he lost from his work after being injured, but they allow him $250 for the loss of time, $250 for loss of earning capacity, $1000 for his injuries, and in addition $500 for exemplary damages. In my opinion, there is no evidence to sustain a finding of exemplary damages, nor do I believe that there is such a showing of excessive force as to warrant any judgment in plaintiff’s favor. I would reverse the judgment and order a new trial, on the ground of manifest prejudice and passion of the jury as shown by their findings.